DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Applicant’s Amendments
Applicant’s amendments in the claims in the Amendment filed October 29, 2021 have been received and considered by Examiner.

Examiner’s notes on issued patents of similar subject matter
Examiner notes that the claims of U.S. Patent Nos. 11,225,558, 11,174,366, 11,098,175, 10,329,391, 10,253,154 and 9,896,565 recite the same or similar/overlapping compositions as recited in the instant application, and/or methods as recited in the instant application (and the same or similar claim language).

Obviousness double patenting rejections based on U.S. Patent Nos. 10,329,391, 10,253,154 and 9,896,565 were made of record in the previous Office Action.

The obviousness double patenting rejections of record of the article claims of the instant application (independent claim 1 and its dependent claims) have been withdrawn because the claims of none of these patents recite / or teach and/or suggest a packaging material.

The obviousness double patenting rejections of record of the method claims of the instant application (independent claim 13 and its dependent claims) have been withdrawn because the claims of none of these patents recite / or teach and/or suggest that the method of forming the composite of the claims of U.S. Patents No. 10,253,154 and 9,896,565 is a method of improving barrier resistance of a polymer to a permeant. However, a secondary reference is introduced in the obviousness double patenting rejections of the method claims of the instant application made of record in this Office Action.

No art rejections other than obviousness double patenting rejections
A search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the invention the claimed packaging material of claim 1, where all limitations regarding the particular amount ranges are taught or suggested. This statement is made subject to how claim 1 might be amended in response to the 35 U.S.C. 112(b) rejections of claim 1 made of record in this Office Action.

A search of the prior art did not yield a reference, or combination of references, that would have taught or suggested to one of ordinary skill in the art at the time of the invention the claimed method of claim 13, where all limitations regarding the particular amount ranges and method steps are taught or suggested. This statement is made subject to how claim 13 might be amended in response to the 35 U.S.C. 112(b) rejections of claim 13 made of record in this Office Action.


WITHDRAWN REJECTIONS
Obviousness double patenting rejections based on U.S. Patent Nos. 10,329,391, 10,253,154 and 9,896,565 were made of record in the previous Office Action. All of these rejections have been withdrawn for the following reasons:

The obviousness double patenting rejections of record of the article claims of the instant application (independent claim 1 and its dependent claims) have been withdrawn because the claims of none of these patents recite / or teach and/or suggest a packaging material.

The obviousness double patenting rejections of record of the method claims of the instant application (independent claim 13 and its dependent claims) have been withdrawn because the claims of none of these patents recite / or teach and/or suggest that the method of forming the composite of the claims of U.S. Patents No. 10,253,154 and 9,896,565 is a method of improving barrier resistance of a polymer to a permeant. However, a secondary reference is introduced in the obviousness double patenting rejections of the method claims of the instant application made of record in this Office Action.

REPEATED REJECTIONS
Claim Rejections - 35 USC § 112
Examiner notes that any basis for rejection under 35 U.S.C. 112(b) made of record in the previous Office Action that is not repeated below has been withdrawn due to Applicant’s amendments in the claims in the Amendment filed October 29, 2021. Bases of rejection (1) and 

In regard to basis of rejection (3) of independent claim 1 and basis of rejection (2) of independent claim 13, Examiner notes that Applicant has stated at the top of page 8 of the Amendment filed October 29, 2021 that the orientations of the a-, b- and c- axes for graphite and graphene particles is known in the art.

The citations to claim lines below have been updated to reflect the current amended claim set.

Additionally, “may be microparticles” has been inserted in the sentence “Note that lines 4-6 of claim 13 establish that particles of sizes outside of the range 1.0 to 1000 microns may be microparticles (because as little as 50% of the microparticles are required to have a size of 1.0 to 1000 microns).” (“may be microparticles” was inadvertently not included in the text of the previous Office Action).

Examiner, notes, however, that other locations in the text of rejection made it clear that the overarching point of the rejection was that it is not clear what is the smallest length a graphite particle can be along the c-axis and still be considered a microparticle, as opposed to a nanoparticle.


The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claim 1, the scope of structures and compositions Applicant intends to delineate via the language of claim 1 cannot be ascertained for the following reasons:

(2) It cannot be ascertained what size range of particle along the c-axis Applicant considers to be a nanoparticle, and what size range of particle along the c-axis Applicant considers to be a microparticle (“graphite microparticles” recited in line 7 of claim 1). In other words, it is not clear what standard Applicant intends to use to determine whether or not a particle, for example, a particle of size 1000nm, is a nanoparticle or a microparticle. Note that this is not a trivial rejection, because microparticles are not subject to the limitation in lines 8-13 of claim 1, so whether or not a given piece of art would read on claim 1 would depend upon whether or not a given size of particle would be considered a microparticle, and not a nanoparticle. Note that claim 13 appears to categorize a particle of size of 1.0 microns (which is 1000 nanometers) as a microparticle: this contributes to the indefiniteness of claim 1, because it would appear that Applicant intends to allow for a particle of size 1000 nanometers to be categorized as a microparticle, and not a nanoparticle (again, this is not a trivial rejection, may be microparticles (because as little as 50% of the microparticles are required to have a size of 1.0 to 1000 microns). Note that the same term cannot be used differently in different claims (this would only support an indefiniteness rejection). Examiner notes that a particle of a given size cannot be considered both a microparticle and a nanoparticle: there must be some clear delineation between the “microparticle” and “nanoparticle”, for claim 1 to have any clear meaning, or for it to be clear as to whether or not a given piece of art that teaches 1 micron (1000 nm) particles reads on the claim or not.

Put another way, it is not clear what is the highest size of particle that would still be considered a nanoparticle, and what is the lowest size of particle that would still be considered a microparticle (additionally, it is not clear what is the lowest size of particle that would still be considered a nanoparticle, and what is the highest size of particle that would still be considered a microparticle). It is unclear how a given particle of size 1000 nm and other sizes near 1000 nm would be considered a nanoparticle or a microparticle, for the purposes of determining whether a given composition/piece of art reads on the requirement in lines 8-13 of claim 1 (again, this is not a trivial rejection, because microparticles are not subject to the limitation in lines 8-13 of claim 1).

Claims 2-11 are rejected for the same reasons that claim 1 is rejected since claims 2-11 depend upon claim 1.



(1) It cannot be ascertained what size range of particle along the c-axis Applicant considers to be a microparticle. Note that lines 4-6 of claim 13 establish that particles of sizes outside of the range 1.0 to 1000 microns may be microparticles (because as little as 50% of the microparticles are required to have a size of 1.0 to 1000 microns). It is not clear what is the lowest size of particle that would still be considered a microparticle, and what is the highest size of particle that would still be considered a microparticle.

Claims 14-18 and 20-22 are rejected for the same reasons that claim 13 is rejected since claims 14-18 and 20-22 depend upon claim 13.

NEW REJECTIONS
Claim Rejections - 35 USC § 112
While it is not necessary that these new grounds of rejection be made of record (since the reasons for indefiniteness were made clear in the original grounds of rejection maintained above), the new grounds of rejection are made of record below to emphasize the main point of the rejections that are repeated above that were not addressed by Applicant in the current Amendment.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11, 13-18 and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to independent claim 1, the scope of structures and compositions Applicant intends to delineate via the language of claim 1 cannot be ascertained for the following reasons:

It cannot be ascertained what size range of particle along the c-axis Applicant considers to be a microparticle. Note that lines 4-6 of claim 13 establish that particles of sizes outside of the range 1.0 to 1000 microns may be microparticles (because as little as 50% of the microparticles are required to have a size of 1.0 to 1000 microns). It is not clear what is the lowest size of particle that would still be considered a microparticle,

Put another way, it is not clear what is the highest size of particle that would still be considered a nanoparticle, and what is the lowest size of particle that would still be considered a microparticle (additionally, it is not clear what is the lowest size of particle that would still be considered a nanoparticle, and what is the highest size of particle that would still be considered a microparticle). It is unclear whether a given particle of size 1000 nm and other sizes near 1000 nm (for example, 950 nm) would be considered a nanoparticle or a microparticle, for the 

Put yet another way, it is not clear what is the smallest length a graphite particle can be along the c-axis and still be considered a “microparticle”, as opposed to a “nanoparticle”. If claim 13 allows for less than 100% of the graphite microparticles to have a length along the c-axis of less than 1.0 microns (lines 4-6), this must mean that there are lengths in nanometers of less than 1000nm for which along the c-axis a particle would be considered a “microparticle”, and not a “nanoparticle”: it is not clear what the minimum length along the c-axis under 1000 nm that a particle would be considered a “microparticle”, and not a “nanoparticle”. There has to be a clear delineation between what is a “microparticle” and a “nanoparticle” for the claim to have a definite meaning (a definite scope).

Examiner encourages Applicant and Applicant’s Representative to consider and address the following statement that was already made above:
If claim 13 allows for less than 100% of the graphite microparticles to have a length along the c-axis of less than 1.0 microns (lines 4-6), this must mean that there are lengths in nanometers of less than 1000nm for which along the c-axis a particle would be considered a “microparticle”, and not a “nanoparticle”:…

Is this not a correct statement ? To Examiner’s knowledge, there would not be single-layer graphite within the context that “single-layer” and “multilayer” is being used in the instant 

Claims 2-11 are rejected for the same reasons that claim 1 is rejected since claims 2-11 depend upon claim 1.

In regard to independent claim 13, the scope of structures and compositions Applicant intends to include in the recitation “microparticle” via the language of claim 13 cannot be ascertained for the following reasons:

It cannot be ascertained what size range of particle along the c-axis Applicant considers to be a microparticle. Note that lines 4-6 of claim 13 establish that particles of sizes outside of the range 1.0 to 1000 microns may be microparticles (because as little as 50% of the microparticles are required to have a size of 1.0 to 1000 microns). It is not clear what is the lowest size of particle that would still be considered a microparticle, and what is the highest size of particle that would still be considered a microparticle.

Put another way, it is not clear what is the highest size of particle that would still be considered a nanoparticle, and what is the lowest size of particle that would still be considered a microparticle (additionally, it is not clear what is the lowest size of particle that would still be considered a nanoparticle, and what is the highest size of particle that would still be considered a microparticle). It is unclear whether a given particle of size 1000 nm and other sizes near 1000 for example, 950 nm) would be considered a nanoparticle or a microparticle, for the purposes of determining whether a given composition/piece of art reads on the requirement in lines 8-13 of claim 1 (this is not a trivial rejection, because microparticles are not subject to the limitation in lines 8-13 of claim 1).

Put yet another way, it is not clear what is the smallest length a graphite particle can be along the c-axis and still be considered a “microparticle”, as opposed to a “nanoparticle”. If claim 13 allows for less than 100% of the graphite microparticles to have a length along the c-axis of less than 1.0 microns (lines 4-6), this must mean that there are lengths in nanometers of less than 1000nm for which along the c-axis a particle would be considered a “microparticle”, and not a “nanoparticle”: it is not clear what the minimum length along the c-axis under 1000 nm that a particle would be considered a “microparticle”, and not a “nanoparticle”. There has to be a clear delineation between what is a “microparticle” and a “nanoparticle” for the claim to have a definite meaning (a definite scope).

Examiner encourages Applicant and Applicant’s Representative to consider and address the following statement that was already made above:
If claim 13 allows for less than 100% of the graphite microparticles to have a length along the c-axis of less than 1.0 microns (lines 4-6), this must mean that there are lengths in nanometers of less than 1000nm for which along the c-axis a particle would be considered a “microparticle”, and not a “nanoparticle”:…



Claims 14-18 and 20-22 are rejected for the same reasons that claim 13 is rejected since claims 14-18 and 20-22 depend upon claim 13.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 13-18, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of U.S. Patent No. 10,253,154 (US ‘154) in view of Butzloff et al. (USPN 8,871,826).

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the instant application encompasses claim 1 of US ‘154, except the claims of US ‘154 do not teach the formation of the graphene-reinforced polymer composite for 
Butzloff et al., however, establish that it is known that incorporation of exfoliated graphite (graphene) nanoparticles that are not compacted prior to incorporation into a polymer results in a great increase in the barrier capability of the polymer, with an advantageous balance of orientation, concentration, and/or dispersion of the nanoparticles (col. 9, lines 12-18, col. 5, lines 9-19, col. 18, lines 35-58 and col. 7, lines 27-55). Therefore, since Butzloff et al. establish that it was known that incorporation of exfoliated graphite (graphene) nanoparticles that are not compacted prior to incorporation into a polymer results in a great increase in the barrier capability of the polymer, with an advantageous balance of orientation, concentration, and/or dispersion of the nanoparticles (col. 9, lines 12-18), it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to used the process of claim 1 of US ‘154 as a method of improving the barrier resistance of the polymer to a permeant (over the barrier resistance of the polymer without the graphene).

Dependent claim 14 of the instant application corresponds to claim 6 of US ‘154.

Dependent claims 15 and 16 of the instant application encompasses claim 1 of US ‘154.

In regard to claims 17 and 18, Butzloff et al. (USPN 8,871,826) teach that the permeant is a gas or a liquid (moisture, water vapor) (col. 9, lines 12-18, col. 5, lines 9-19, col. 18, lines 35-58 and col. 7, lines 27-55).



In regard to claim 20, Butzloff et al. teach that the polymer-graphene composite would serve as a barrier material for use as a packaging material for food and beverage packaging (including carbonated beverages [col. 7, lines 27-55]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the composite material taught by US ‘154 and Butzloff et al. as a packaging material.

In regard to claim 20, Butzloff et al. teach that the polymer-graphene composite can be in the form of a film, container such as containers for carbonated beverages (and one of ordinary skill in the art would have further recognized that blow molded containers such as bottles are well known container forms for carbonated beverages), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the composite material taught by US ‘154 and Butzloff et al. into the form of a film or container, including a blow molded container.

Claims 13-18, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-13 of U.S. Patent No. 9,896,565 (US ‘565) in view of Butzloff et al. (USPN 8,871,826).

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the instant application encompasses claim 1 of US ‘565.

Dependent claim 15 of the instant application corresponds to claim 8 of US ‘565.

Dependent claim 16 of the instant application corresponds to claim 9 of US ‘565.

Dependent claims 15 and 16 of the instant application overlap with claims 10-13 of US ‘565.

In regard to claims 17 and 18, Butzloff et al. (USPN 8,871,826) teach that the permeant is a gas or a liquid (moisture, water vapor) (col. 9, lines 12-18, col. 5, lines 9-19, col. 18, lines 35-58 and col. 7, lines 27-55).

In further regard to claim 18, one of ordinary skill in the art at the time of the filing of the application would have recognized that oxygen and carbon dioxide would be gas permeants that the polymer-graphene composite would serve as a barrier to, since the composite is identified as a barrier material for food and beverage packaging (including carbonated beverages [col. 7, lines 27-55], that one of ordinary skill in the art at the time of the filing of the application would 

In regard to claim 20, Butzloff et al. teach that the polymer-graphene composite would serve as a barrier material for use as a packaging material for food and beverage packaging (including carbonated beverages [col. 7, lines 27-55]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the composite material taught by US ‘565 and Butzloff et al. as a packaging material.

In regard to claim 20, Butzloff et al. teach that the polymer-graphene composite can be in the form of a film, container such as containers for carbonated beverages (and one of ordinary skill in the art would have further recognized that blow molded containers such as bottles are well known container forms for carbonated beverages), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the composite material taught by US ‘565 and Butzloff et al. into the form of a film or container, including a blow molded container.

Claims 13-18, 20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-10 of U.S. Patent No. 11,098,175 (US ‘175) in view of Butzloff et al. (USPN 8,871,826).

Although the claims at issue are not identical, they are not patentably distinct from each other because claim 13 of the instant application encompasses claim 1 of US ‘175.

Dependent claim 15 of the instant application corresponds to claim 8 of US ‘175.

Dependent claim 16 of the instant application corresponds to claim 9 of US ‘175.

Dependent claims 15 and 16 of the instant application overlap with claim 10 of US ‘175.

In regard to claims 17 and 18, Butzloff et al. (USPN 8,871,826) teach that the permeant is a gas or a liquid (moisture, water vapor) (col. 9, lines 12-18, col. 5, lines 9-19, col. 18, lines 35-58 and col. 7, lines 27-55).

In further regard to claim 18, one of ordinary skill in the art at the time of the filing of the application would have recognized that oxygen and carbon dioxide would be gas permeants that the polymer-graphene composite would serve as a barrier to, since the composite is identified as a barrier material for food and beverage packaging (including carbonated beverages [col. 7, lines 27-55], that one of ordinary skill in the art at the time of the filing of the application would recognize that would require oxygen and carbon dioxide barrier capability to keep oxygen out of the container and carbon dioxide in the container).

In regard to claim 20, Butzloff et al. teach that the polymer-graphene composite would serve as a barrier material for use as a packaging material for food and beverage packaging (including carbonated beverages [col. 7, lines 27-55]. Therefore, it would have been obvious to 

In regard to claim 20, Butzloff et al. teach that the polymer-graphene composite can be in the form of a film, container such as containers for carbonated beverages (and one of ordinary skill in the art would have further recognized that blow molded containers such as bottles are well known container forms for carbonated beverages), so it would have been obvious to one of ordinary skill in the art at the time of the filing of the application to have formed the composite material taught by US ‘175 and Butzloff et al. into the form of a film or container, including a blow molded container.

Response to Arguments
In regard to Applicant’s arguments in response to the 35 U.S.C. 112(b) rejection, see Examiner’s statements, repeated 35 U.S.C. 112(b) rejections, and new 35 U.S.C. 112(b) rejections above. Examiner notes, that the basis for rejection regarding it being unclear what scope of lengths along the c-axis of the particle qualify the particle as a “microparticle” was not addressed in the current Amendment. See Examiner’s statements, repeated 35 U.S.C. 112(b) rejections, and new 35 U.S.C. 112(b) rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER B AUGHENBAUGH whose telephone number is (571)272-1488.  The examiner can normally be reached on generally Monday - Friday, 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin, can be reached at 571-272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WALTER AUGHENBAUGH/            Primary Examiner, Art Unit 1782